PER CURIAM.
Affirmed. However, we remand to the trial court to vacate the amended judgment and sentence as the trial court was without jurisdiction. The trial court amended the judgment and sentence after appellant had filed a notice of appeal, thereby vesting exclusive jurisdiction in this appellate court. Gonzalez v. State, 384 So.2d 57 (Fla. 4th DCA 1980). Although the mitigated sentence is now vacated, the trial judge may now impose an amended judgment and sentence within sixty days of receipt of this court’s mandate. Fla.R.Crim.P. 3.800.
It should also be noted that appellant has abandoned all points on his appeal except the point concerning his mitigated sentence.
SCHEB, C. J., and HOBSON and CAMPBELL, JJ., concur.